Adams, Oh. J.,
dissenting. — -I think that the fifth question certified arose upon the record, and should be answered in the negative, and, under that view, the case should be reversed. That the ownership of a road, though unfenced, does not render the owner liable for stock killed by the train of another company was held in Stephens v. Dubuque & St. P. R. Co., 36 Iowa, 332. The burden then was upon the defendant to introduce some evidence tending to show that the cow in question was killed by one of defendant’s trains. This I think would be conceded by the majority, but they think that there was such evidence, and hence that the question certified did not arise. That there was evidence tending to show that the cow was killed by a train operated by either the defendant or the Chicago, Burlington & Quincy Eailroad Company may be conceded. But it is manifest that the evidence should go further. It should tend to show that the cow was killed by a train operated by the former, rather than the latter. The evidence relied upon by the majority is that in response to McFarland’s being asked to look at the cow. This, it is said, is in the nature of an admission that the defendant’s train killed the cow. I do not think that .this position is correct. In the first place, there is no evidence that McFarland looked at the cow, nor that he was asked to do so by the company, nor by any one who had authority to employ him in behalf of the company. The evidence is in these words — being the testimony of McFarland: “Question. Who asked you to go and see the cow that was struck? Answer. The section foreman. Q. The section foreman of what road? A. The K. & 0. road.” Now, this, without more, it appears to me, does not show that the defendant employed McFarland, or offered to employ him. It does not appear that the section foreman had any authority in the matter. But I do not think that the case would have been different if the president or superintendent, or the whole board of directors, had gone and looked at the cow; or- had employed some one to do so. It is not an *324admission to investigate the grounds of an alleged liability, or the extent of it. This is constantly done, and it is often necessary for self-protection. The rule of evidence now-declared by this court as to what constitutes an admission of liability seems to me to be a very important one, and I cannot think that there is any warrant for it, either in principle or the decisions.